Appeal by the defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered April 21, 1983, convicting him of robbery in the first degree (four counts), robbery in the second degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant was the subject of two suggestive pretrial identification procedures, the trial court properly permitted the complainants to identify the defendant at trial as there were clearly independent bases therefor. Furthermore, a review of the record indicates that the evidence amply supports the jury’s verdict. The defendant was identified by both complainants who testified that the defendant and another man robbed them at gunpoint. The accuracy of this identification presented an issue for the jury’s resolution (see, People v Batts, 111 AD2d 761; People v Dukes, 97 AD2d 445), as did any issues which involved assessments of the witnesses’ credibility (see, People v Bauer, 113 AD2d 543; People v Accoo, 126 AD2d 730).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.